Exhibit 10.1

$150,000,000

ATLAS PIPELINE PARTNERS, L.P.

(a Delaware limited partnership)

and

ATLAS PIPELINE FINANCE CORPORATION

(a Delaware corporation)

8 3/4% SENIOR NOTES DUE 2018

PURCHASE AGREEMENT

November 16, 2010



--------------------------------------------------------------------------------

November 16, 2010

Wells Fargo Securities, LLC

As representative of the

several Initial Purchasers listed

in Schedule II hereto

One Wells Fargo Center

301 South College Street

Charlotte, North Carolina 28288

Ladies and Gentlemen:

ATLAS PIPELINE PARTNERS, L.P., a Delaware limited partnership (the
“Partnership”), and ATLAS PIPELINE FINANCE CORPORATION, a Delaware corporation
(the “Finance Co” and, together with the Partnership, the “Issuers”), propose to
issue and sell to the several Initial Purchasers listed in Schedule II hereto
(the “Initial Purchasers”), for whom Wells Fargo Securities, LLC (“Wells Fargo”)
is acting as representative, $150,000,000 aggregate principal amount of their 8
3/4% Senior Notes due 2018 (the “Notes”), which will be unconditionally
guaranteed on a senior basis as to principal, premium, if any, and interest (the
“Guarantees”) by the subsidiaries of the Partnership named in Schedule I hereto
(each individually, a “Guarantor” and collectively, the “Guarantors”).

Atlas Pipeline Partners, GP, LLC, a Delaware limited liability company (the
“General Partner”), serves as the general partner of the Partnership. The
Partnership is the sole limited partner of Atlas Pipeline Operating Partnership,
L.P., a Delaware limited partnership (the “Operating Partnership”), and the
General Partner is the general partner of the Operating Partnership. Each of APL
Laurel Mountain, LLC, a Delaware limited liability company (“Laurel Mountain”),
Atlas Pipeline Mid-Continent LLC, a Delaware limited liability company
(“Mid-Continent LLC”), APC Acquisition, LLC, a Delaware limited liability
company (“APC LLC”), and Atlas Pipeline Tennessee, LLC, a Pennsylvania limited
liability company (“Tennessee LLC”), is a direct, wholly-owned subsidiary of the
Operating Partnership. Mid-Continent LLC is the sole member of: Slider WestOK
Gathering, LLC, a Delaware limited liability company (“Slider”), Atlas Chaney
Dell, LLC, a Delaware limited liability company (“Atlas Chaney”), Velma
Intrastate Gas Transmission Company, LLC, a Delaware limited liability company
(“Velma Intrastate”), NOARK Energy Services, LLC, an Oklahoma limited liability
company (“NOARK”), Velma Gas Processing Company, LLC, a Delaware limited
liability company (“Velma Gas Processing”), Atlas Pipeline NGL Holdings, LLC, a
Delaware limited liability company (“NGL I”), Atlas Pipeline NGL Holdings II,
LLC, a Delaware limited liability company, (“NGL II”), and Atlas Midkiff, LLC, a
Delaware limited liability company (“Atlas Midkiff”). Atlas Chaney owns a 100%
Class B controlling interest in Atlas Pipeline Mid-Continent WestOk, LLC, a
Delaware limited liability company (“WestOk”) and Atlas Midkiff owns a 100%
Class B controlling interest in Atlas Pipeline Mid-Continent WestTex, LLC, a
Delaware limited liability company (“WestTex”). WestTex is the sole stockholder
of Setting Sun Pipeline Corporation, a Delaware corporation (“Sun Pipeline”).
For purposes of this Agreement, each of



--------------------------------------------------------------------------------

Laurel Mountain, Tennessee LLC, APC LLC, Finance Co, Mid-Continent LLC, Slider,
NOARK, Atlas Chaney, Velma Intrastate, Velma Gas Processing, NGL I, NGL II,
Atlas Midkiff, WestOk, WestTex and Sun Pipeline is sometimes referred to herein
individually as a “Subsidiary” and collectively, as the “Subsidiaries.”

The Partnership, the General Partner, the Finance Co, the Operating Partnership
and the Subsidiaries are sometimes referred to herein individually as a
“Partnership Entity” and collectively as the “Partnership Entities.” The
Partnership Entities excluding the General Partner are sometimes referred to
herein collectively as the “Partnership Group.” The Partnership, the General
Partner and the Operating Partnership are sometimes referred to herein
collectively as the “Atlas Parties.”

The Notes will be issued pursuant to an Indenture dated June 27, 2008 among the
Issuers, the Guarantors and U.S. Bank National Association, as Trustee (the
“Trustee”) (the “Indenture”). This Agreement, the Registration Rights Agreement,
to be dated the Closing Date (defined below), between the Initial Purchasers and
the Issuers (the “Registration Rights Agreement”) and the Indenture are
hereinafter collectively referred to as the “Transaction Documents” and the
execution and delivery of the Transaction Documents and the transactions
contemplated herein and therein are hereinafter referred to as the
“Transactions.”

The Company has previously issued $250,000,000 in aggregate principal amount of
its 8 3/4% Senior Notes due 2018 under the Indenture (the “Existing Notes”). The
Notes constitute an additional issuance of notes under the Indenture. Except as
otherwise described in the Offering Memorandum (as defined below), the Notes
will have identical terms to the Existing Notes and will be treated as a single
class of notes for all purposes under the Indenture.

The Notes (and the related Guarantees) will be offered and sold through the
Initial Purchasers without being registered under the Securities Act of 1933, as
amended (the “Securities Act”), to qualified institutional buyers in compliance
with the exemption from registration provided by Rule 144A under the Securities
Act and in offshore transactions in reliance on Regulation S under the
Securities Act (“Regulation S”). The Initial Purchasers have advised the Issuers
that they will offer and sell the Notes purchased by them hereunder in
accordance with Section 3 hereof as soon as the Initial Purchasers deem
advisable.

In connection with the sale of the Notes, the Issuers have prepared a
preliminary offering memorandum, dated November 16, 2011 (the “Preliminary
Memorandum”), the Offering Memorandum (as defined below) and a Final Offering
Memorandum (as defined below), dated the date hereof. The Final Memorandum, the
Preliminary Memorandum and the Offering Memorandum are referred to herein as a
“Memorandum.” Each Memorandum sets forth certain information concerning the
Issuers, the Notes, the Transaction Documents and the Transactions. The Issuers
hereby confirm that they have authorized the use of the Preliminary Memorandum
and the Offering Memorandum, and any amendment or supplement thereto, in
connection with the offer and sale of the Notes by the Initial Purchasers. As
used herein, the term “Memorandum” shall include, except where specifically
noted, in each case the documents incorporated by reference therein. The terms
“supplement,” “amendment” and “amend” as used herein with respect

 

2



--------------------------------------------------------------------------------

to a Memorandum shall include all documents deemed to be incorporated by
reference in the Preliminary Memorandum, the Offering Memorandum or the Final
Memorandum that are filed with the Securities and Exchange Commission (the
“Commission”) pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) prior to the Time of Sale (as defined below).

Prior to the time when the sales of the Notes were first made (the “Time of
Sale”), the Issuers have prepared and delivered to the Initial Purchasers a
pricing supplement (the “Pricing Supplement”) dated November 16, 2011. The
Pricing Supplement together with the Preliminary Memorandum is referred to
herein as the “Offering Memorandum.”

Promptly after the Time of Sale and in any event no later than the second
Business Day following the Time of Sale, the Issuers will prepare and deliver to
the Initial Purchasers a Final Offering Memorandum (the “Final Memorandum”),
which will consist of the Preliminary Memorandum with such changes therein as
are required to reflect the information contained in the Pricing Supplement, and
from and after the time such Final Memorandum is delivered to each Initial
Purchaser, all references herein to the Offering Memorandum shall be deemed to
be a reference to both the Offering Memorandum and the Final Memorandum.

1. Representations and Warranties of the Issuers and the Guarantors. The Issuers
and the Guarantors jointly and severally represent and warrant to, and agree
with, the Initial Purchaser that:

(a) The Preliminary Memorandum does not contain; the Offering Memorandum at the
Time of Sale and at the Closing Date; any electronic road show and the Final
Memorandum, and any amendment or supplement thereto, does not and will not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided, however, that the
representations or warranties set forth in this paragraph shall not apply to
statements in or omissions from any Memorandum made in reliance upon and in
conformity with information furnished in writing to the Issuers by the Initial
Purchasers through Wells Fargo Securities, LLC expressly for use therein, as
specified in Section 10. The statistical and industry data included in each
Memorandum are based on or derived from sources that the Issuers believe to be
reliable and accurate.

(b) Each of the Partnership and the Operating Partnership has been duly formed
and is validly existing in good standing as a limited partnership under the
Delaware Revised Uniform Limited Partnership Act, as amended (the “Delaware LP
Act”), with full partnership power and authority to own or lease, as the case
may be, and to operate its properties and to conduct its business, in each case
in all material respects as described in the Offering Memorandum, and is duly
registered or qualified to do business as a foreign limited partnership and is
in good standing under the laws of each jurisdiction which requires such
qualification, except where the failure to so register or qualify would not have
a Material Adverse Effect. “Material Adverse Effect” shall mean a material
adverse change in or effect on (i) the business, operations, properties, assets,
liabilities,

 

3



--------------------------------------------------------------------------------

stockholders’ equity, earnings, condition (financial or otherwise), results of
operations or prospects of the Partnership and its subsidiaries, considered as
one enterprise, whether or not in the ordinary course of business, or (ii) the
ability of the Partnership and each Guarantor to perform its obligations under
the Notes or the Transaction Documents.

(c) The Finance Co has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

(d) The General Partner has been duly formed and is validly existing in good
standing as a limited liability company under the Delaware Limited Liability
Company Act (the “Delaware LLC Act”), with full limited liability company power
and authority to own or lease, as the case may be, and to operate its properties
and to conduct its business and to act as general partner of the Partnership and
the Operating Partnership, and is duly registered or qualified to do business as
a foreign limited liability company and is in good standing under the laws of
each jurisdiction which requires such qualification, except where the failure to
so register or qualify would not have a Material Adverse Effect.

(e) The General Partner is the sole general partner of the Partnership with a
1.0101% general partner interest in the Partnership; such general partner
interest has been duly and validly authorized and issued in accordance with the
agreement of limited partnership of the Partnership (the “Partnership
Agreement”); and the General Partner owns such general partner interest free and
clear of all liens, encumbrances, security interests, equities, charges or
claims other than those created by or arising under the Delaware LP Act or the
Partnership Agreement.

(f) Each of the Subsidiaries has been duly organized and validly existing and in
good standing as a limited liability company under the laws of the jurisdiction
of its organization, with full power and authority to own or lease, as the case
may be, and to operate its respective properties and to conduct its business,
and is duly registered or qualified to do business as a foreign limited
liability company and is in good standing under the laws of each jurisdiction
which requires such qualification, except where the failure to so register or
qualify would not have a Material Adverse Effect.

(g) The General Partner is the sole general partner of the Operating
Partnership, and has a 1.0101% partnership interest in the Operating
Partnership; such interest has been duly authorized and validly issued in
accordance with the agreement of limited partnership of the Operating
Partnership (the “Operating Partnership Agreement”); and the General Partner
owns such general partner interest free and clear of all liens, encumbrances,
security interests, equities, charges or claims.

(h) The Partnership is the sole limited partner of the Operating Partnership
with a 98.9899% partnership interest in the Operating Partnership; such interest
has been duly authorized and validly issued in accordance with the Operating
Partnership Agreement and is fully paid (to the extent required under the
Operating Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Section 17-607 of

 

4



--------------------------------------------------------------------------------

the Delaware LP Act); and the Partnership owns such limited partner interest
free and clear of all liens, encumbrances, security interests, equities, charges
or claims other than those arising under the Credit Facility (as defined below).

(i) The Operating Partnership owns 100% of the member interests in Mid-Continent
LLC; such member interests have been duly authorized and validly issued in
accordance with the limited liability company agreement of Mid-Continent LLC
(the “APMC Agreement”) and are fully paid (to the extent required under the APMC
Agreement) and nonassessable (except as such nonassessability may be affected by
Section 18-607 of the Delaware LLC Act); and the Partnership owns such member
interests free and clear of any liens, encumbrances, security interests,
equities, charges or claims, other than those arising under the Revolving Credit
and Term Loan Agreement among the Partnership, Wells Fargo Bank, National
Association, et al. dated July 27, 2007, as amended and restated December 21,
2010 (as subsequently amended, waived or modified, the “Credit Facility”).

(j) Mid-Continent LLC owns 100% of the member interests in Velma Intrastate,
Slider, Atlas Chaney, Velma Gas Processing, NGL I, NGL II, and Atlas Midkiff;
such member interests have been duly authorized and validly issued in accordance
with their respective limited liability company agreements, and are fully paid
(to the extent required by such limited liability company agreements) and
nonassessable (except as such nonassessability may be affected by Section 18-607
of the Delaware LLC Act); and Mid-Continent LLC owns such member interests free
and clear of any liens, encumbrances, security interests, equities, charges or
claims, other than those arising under the Credit Facility.

(k) Mid-Continent LLC owns 100% of the member interests in NOARK; such member
interests have been duly authorized and validly issued in accordance with the
limited liability company agreement of NOARK (the “NOARK Agreement”) and are
fully paid (to the extent required under the NOARK Agreement) and nonassessable
(except as such nonassessability may be affected by statutes of Oklahoma
specifically governing limited liability companies); and Mid-Continent LLC owns
such member interests free and clear of any liens, encumbrances, security
interests, equities, charges or claims, other than those arising under the
Credit Facility.

(l) The Operating Partnership owns 100% of the member interests of each of
Laurel Mountain, APC LLC and Tennessee LLC; all such member interests have been
duly authorized, and validly issued in accordance with their respective limited
liability company agreements and are fully paid (to the extent required by such
limited liability company agreements) and nonassessable (except as such
nonassessability may be affected by Section 8931 of the Pennsylvania Limited
Liability Company Law of 1994, as amended or Section 18-607 of the Delaware LLC
Act); and the Operating Partnership owns all of such member interests free and
clear of any liens, encumbrances, security interests, equities, charges or
claims, other than those arising under the Credit Facility.

 

5



--------------------------------------------------------------------------------

(m) Each Issuer and each Guarantor has full power (corporate and other) to own
or lease its properties and conduct its business as described in the Offering
Memorandum; and the Issuers have full power (corporate and other) to enter into
the Transaction Documents and to carry out all the terms and provisions hereof
and thereof to be carried out by them.

(n) The authorized, issued and outstanding equity interests or shares of capital
stock, as the case may be, of each Issuer are as set forth in the Offering
Memorandum. All of the issued equity interests of the Partnership and all of the
issued shares of capital stock of the Finance Co have been duly authorized and
validly issued and are fully paid and nonassessable; and none of the outstanding
equity interests of the Partnership and none of the outstanding shares of
capital stock of the Finance Co were issued in violation of the preemptive or
other similar rights of any security holder of the Partnership or the Finance
Co, respectively.

(o) No Subsidiary is prohibited, directly or indirectly, from paying any
dividends to the Partnership, from making any other distribution on such
subsidiary’s capital stock or equity interests, as the case may be, from
repaying to the Partnership any loans or advances to such subsidiary from the
Partnership or from transferring any of such subsidiary’s property or assets to
the Partnership or any other subsidiary of the Partnership, except as provided
by applicable laws or regulations, by the Indenture, the Credit Facility or as
disclosed in the Offering Memorandum.

(p) Except for rights to acquire securities under the Partnership’s long-term
incentive plans or as otherwise disclosed in the Offering Memorandum, there are
no outstanding (i) securities or obligations of the Partnership convertible into
or exchangeable for any equity interests of the Partnership, (ii) warrants,
rights or options to subscribe for or purchase from the Partnership any such
equity interests or any such convertible or exchangeable securities or
obligations or (iii) obligations of the Partnership to issue any such equity
interests, any such convertible or exchangeable securities or obligations, or
any such warrants, rights or options.

(q) Grant Thornton LLP, who has certified the financial statements included, or
incorporated by reference, in the Offering Memorandum and delivered its report
with respect to the audited financial statements of the Partnership and its
consolidated subsidiaries, is an independent public accountant with respect to
the Partnership within the meaning of the Securities Act and the applicable
rules and regulations thereunder.

(r) The financial statements (including the notes thereto) of the Partnership
and its consolidated subsidiaries in the Offering Memorandum fairly present the
financial position, results of operations, cash flows and changes in equity
interests of the Partnership and its consolidated subsidiaries as of the dates
and for the periods specified therein; since the date of the latest of such
financial statements, there has been no change nor any development which has had
or could reasonably be expected to have a Material Adverse Effect; such
financial statements have been prepared in accordance with generally accepted

 

6



--------------------------------------------------------------------------------

accounting principles consistently applied throughout the periods involved
(except as otherwise expressly disclosed in the notes thereto) and comply as to
form with the applicable accounting requirements of Regulation S-X under the
Securities Act; the information set forth under the captions “Offering
Memorandum Summary—Summary Historical and Pro Forma Financial and Operating
Data,” “Capitalization,” “Selected Financial Data” and “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” in the Offering
Memorandum and documents incorporated by reference therein has been fairly
extracted from the financial statements of the Partnership and its consolidated
subsidiaries, fairly presents the information included therein and has been
compiled on a basis consistent with that of the audited financial statements
included, or incorporated by reference, in the Offering Memorandum. The pro
forma financial statements (including the notes thereto) included, or
incorporated by reference, in the Offering Memorandum, except for the
presentation of a twelve months ended September 30, 2011 unaudited pro forma
consolidated statement of income and as otherwise disclosed in the Offering
Memorandum, (i) comply as to form in all material respects with the applicable
requirements of Regulation S-X promulgated under the Exchange Act, (ii) have
been prepared in accordance with the Commission’s rules and guidelines with
respect to pro forma financial statements and (iii) have been properly computed
on the bases described therein; the assumptions used in the preparation of the
pro forma financial data and other pro forma financial information included, or
incorporated by reference, in the Offering Memorandum are reasonable and the
adjustments used therein are appropriate to give effect to the transactions or
circumstances referred to therein.

(s) The documents incorporated by reference in the Offering Memorandum, at the
time they were or hereafter are filed with the Commission, complied or, when so
filed, will comply, as the case may be, in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder, and, when read together with the other information in the Offering
Memorandum on the date hereof and on the Closing Date, did not and will not, as
of such time or dates, as the case may be, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading.

(t) Subsequent to the date as of which information is given in the Offering
Memorandum, (i) none of the Partnership and its subsidiaries have incurred any
material liability or obligation, direct or contingent, or entered into any
material transaction in each case not in the ordinary course of business;
(ii) the Partnership has not purchased any of its outstanding equity interests
and, except for regular quarterly distributions to its unitholders and general
partner in amounts per unit that are consistent with past practice, has not
declared, paid or otherwise made any dividend or distribution of any kind; and
(iii) there has not been any material change in the capital stock, short-term
debt or long-term debt of the Partnership and its subsidiaries, except as
disclosed in the Offering Memorandum.

 

7



--------------------------------------------------------------------------------

(u) The Partnership and each of its subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(v) The Partnership is subject to and in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act. The Offering
Memorandum as delivered from time to time shall incorporate by reference the
most recent Annual Report of the Partnership on Form 10-K filed with the
Commission prior to the Time of Sale and each Quarterly Report of the
Partnership on Form 10-Q and each Current Report of the Partnership on Form 8-K
filed with the Commission since the end of the fiscal year and prior to the Time
of Sale to which the most recent Annual Report relates. The documents
incorporated or deemed to be incorporated by reference in each Memorandum at the
time they were filed with the Commission complied and will comply at the date of
such Memorandum in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder and,
when read together with the other information in such Memorandum, at the date of
such Memorandum and as of the Closing Date, do not and will not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(w) This Agreement has been duly authorized, executed and delivered by each
Issuer and each Guarantor.

(x) The Registration Rights Agreement has been duly authorized by each Issuer
and each Guarantor and, on the Closing Date, will have been duly executed and
delivered by each Issuer and each Guarantor, and will constitute the legal,
valid and binding obligations of each Issuer and each Guarantor, enforceable
against each Issuer and each Guarantor in accordance with its terms; and will
conform to the description thereof in the Offering Memorandum and will be
substantially in the form previously delivered to you.

(y) The Indenture has been duly authorized, executed and delivered by each
Issuer and each Guarantor and constitutes a legal, valid and binding obligation
of each Issuer and each Guarantor, enforceable against each Issuer and each
Guarantor in accordance with its terms; and conforms to the description thereof
in the Offering Memorandum; there is no, and after giving effect to the
consummation of the Transactions contemplated herein and in the Offering
Memorandum there will be no, default under the Indenture.

 

8



--------------------------------------------------------------------------------

(z) The Partnership Agreement has been duly authorized, executed and delivered
and is a valid and legally binding agreement of the General Partner, enforceable
against the General Partner in accordance with its terms.

(aa) The Operating Partnership Agreement has been duly authorized, executed and
delivered by the General Partner and the Partnership, and is a valid and legally
binding agreement of the General Partner and the Partnership, enforceable
against the General Partner and the Partnership in accordance with its terms.

(bb) The NOARK Agreement is a valid and legally binding agreement of
Mid-Continent LLC, enforceable against Mid-Continent LLC in accordance with its
terms.

(cc) Each of the limited liability company agreements of Laurel Mountain, APC
LLC, Tennessee LLC and Mid-Continent LLC has been duly authorized, executed and
delivered by the Operating Partnership and is a valid and legally binding
agreement of the Operating Partnership, enforceable against the Operating
Partnership in accordance with its terms.

(dd) Each of the limited liability company agreements of Velma Gas Processing,
Velma Intrastate, Slider, NGL I, NGL II, Atlas Chaney and Atlas Midkiff has been
duly authorized, executed and delivered by Mid-Continent LLC, and is a valid and
legally binding agreement of Mid-Continent LLC, enforceable against
Mid-Continent LLC in accordance with its terms.

(ee) The Indenture conforms to the requirements of the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act”), and to the rules and regulations
of the Commission applicable to an indenture that is qualified thereunder.

Provided that, with respect to each agreement described in clauses (w) through
(dd) above, the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(ff) The Notes have been duly authorized and, on the Closing Date, when executed
and authenticated in the manner provided for in the Indenture and delivered to
and paid for by the Initial Purchasers as provided in this Agreement, will
constitute the legal, valid and binding obligations of the Issuers, enforceable
against the Issuers in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity, and will be
entitled to the benefits of the Indenture and the Registration Rights Agreement;
the Guarantees have been duly authorized and, on the Closing Date, upon the due
issuance and delivery of the related Notes and the due endorsement of the
Guarantees thereon, will have been duly executed, endorsed and delivered and
will constitute valid

 

9



--------------------------------------------------------------------------------

and legally binding obligations of each of the Guarantors, and will be entitled
to the benefits of the Indenture; the Exchange Notes (as defined in the
Registration Rights Agreement) have been duly authorized and, when executed and
authenticated in the manner provided for in the Registration Rights Agreement
and the Indenture, will constitute the legal, valid and binding obligations of
the Issuers, enforceable against the Issuers in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity, and will be entitled to the benefits of the Indenture and
the Registration Rights Agreement; and the Notes and the Exchange Notes will
conform to the descriptions thereof in the Offering Memorandum.

(gg) The execution, delivery and performance by each Issuer and each Guarantor
of this Agreement and the other Transaction Documents, the issuance and sale of
the Notes and the compliance by each Issuer and each Guarantor with all of the
provisions of the Notes, the Indenture, the Registration Rights Agreement and
this Agreement and the consummation of the transactions contemplated hereby and
thereby will not (i) conflict with, result in a breach or violation of, or
constitute a default under, any indenture, mortgage, deed of trust or loan
agreement, stockholders’ agreement or any other agreement or instrument to which
the Issuers or any of their subsidiaries or any other Guarantor is a party or by
which the Issuers or any of their subsidiaries or any other Guarantor is bound
or any of their respective properties are subject, or with the operating
agreement, certificate of incorporation or by-laws of the Issuers or any other
Guarantor, or any statute, rule or regulation or any judgment, order or decree
of any governmental authority or court or any arbitrator applicable to the
Issuers or any other Guarantor, or (ii) require the consent, approval,
authorization, order, registration or filing or qualification with any
governmental authority or court, or body or arbitrator having jurisdiction over
the Issuers or any other Guarantor, except such as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
or sale of the Notes and by federal and state securities laws with respect to
the obligations of the Issuers and the Guarantors under the Registration Rights
Agreement.

(hh) No legal or governmental proceedings or investigations are pending or
threatened to which the Issuers or any other Guarantor is a party or to which
any of the properties of the Issuers or any of their subsidiaries or any other
Guarantor is subject, other than proceedings accurately described in each
Memorandum and such proceedings or investigations that would not, singly or in
the aggregate, result in a Material Adverse Effect.

(ii) There are no relationships, direct or indirect, between or among the
Issuers or any of their subsidiaries or any other Guarantor, on the one hand,
and the respective directors, officers, stockholders, equity interest holders,
customers or suppliers of the Issuers or any of their subsidiaries or any other
Guarantor, on the other hand, that would be required by the Securities Act to be
disclosed in a prospectus were the Notes being issued and sold in a public
offering registered on Form S-1 under the Securities Act that are not

 

10



--------------------------------------------------------------------------------

so disclosed in the Offering Memorandum; and there are no contracts or other
documents that would be required by the Securities Act to be disclosed in a
prospectus were the Notes being issued and sold in a public offering registered
on Form S-1 under the Securities Act that are not so disclosed in the Offering
Memorandum.

(jj) Each of the Issuers and each Guarantor is not now nor, after giving effect
to the issuance of the Notes and the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby or described in the Preliminary Memorandum or the Offering Memorandum,
will be (i) insolvent, (ii) left with unreasonably small capital with which to
engage in their anticipated business or (iii) incurring debts or other
obligations beyond its ability to pay such debts or obligations as they become
due.

(kk) The Issuers and their Affiliates (as defined in Rule 501(b) of Regulation D
under the Securities Act (“Regulation D”)) have not distributed and, prior to
the later of (i) the Closing Date and (ii) the completion of the distribution of
the Notes, will not distribute any offering material in connection with the
offering and sale of the Notes other than the Preliminary Memorandum, Offering
Memorandum, the Final Memorandum or any amendment or supplement thereto.

(ll) The Issuers and their subsidiaries have not sustained, since the date of
the latest audited financial statements included or incorporated by reference in
the Offering Memorandum (exclusive of any amendment or supplement thereto), any
loss or interference with their business or properties from fire, explosion,
flood, accident or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree (whether
domestic or foreign) otherwise than as set forth in the Offering Memorandum
(exclusive of any amendment or supplement thereto); and, since such date, there
has not occurred any change or development having a Material Adverse Effect.

(mm) The statements set forth in the Offering Memorandum under the caption
“Description of Notes,” insofar as they purport to constitute a summary of the
terms of the Notes, and under the captions (i) “Description of Other
Indebtedness,” “Material United States Federal Income Tax Consequences,”
“Exchange Offer; Registration Rights” and “Notice to Investors” in the Offering
Memorandum and (ii) “Directors, Executive Officers and Corporate Governance,”
“Executive Compensation,” “Management’s Discussion and Analysis of Financial
Condition and Results of Operations,” “Business” and “Certain Relationships and
Related Transactions, and Director Independence” in the documents incorporated
by reference in the Offering Memorandum, insofar as they purport to summarize
the provisions of the laws and documents referred to therein, fairly and
accurately summarize the subject matter thereof.

(nn) The Issuers and their subsidiaries and each other Guarantor have good and
marketable title in fee simple to all items of real property and good and
marketable title to all personal property owned by each of them except for
(i) taxes not yet payable, (ii) as

 

11



--------------------------------------------------------------------------------

described in the Offering Memorandum and (iii) such liens, charges, encumbrances
and restrictions as do not detract from the value thereof and do not materially
interfere with the use thereof taken as a whole as such properties and assets
have been used in the past and are proposed to be used in the future, free and
clear of any pledge, lien, encumbrance, security interest or other defect or
claim of any third party. Any property leased by the Issuers and their
subsidiaries and each other Guarantor is held under valid, subsisting and
enforceable leases, and there is no default under any such lease or any other
event that with notice or lapse of time or both would constitute a default
thereunder with such exceptions (i) as are not material and do not interfere
with the use made and proposed to be made of such assets as they have been used
as described in the Offering Memorandum or (ii) that would not have a Material
Adverse Effect.

(oo) Each of the Partnership Entities has such consents, easements,
rights-of-way, permits or licenses from each person (collectively,
“rights-of-way”) as are necessary to conduct its business in the manner
described, and subject to the limitations contained, in the Offering Memorandum,
with such exceptions (i) as are not material and do not interfere with the use
made and proposed to be made of such assets as they have been used as described
in the Offering Memorandum or (ii) that would not have a Material Adverse
Effect.

(pp) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(c) of ERISA (other than events with respect
to which the 30-day notice requirement under Section 4043 of ERISA has been
waived) has occurred, exists or is reasonably expected to occur with respect to
any employee benefit plan (as defined in Section 3(3) of ERISA) which the
Issuers or any of their subsidiaries or any other Guarantor maintains,
contributes to or has any obligation to contribute to, or with respect to which
the Issuers or any of their subsidiaries or any other Guarantor has any
liability, direct or indirect, contingent or otherwise (a “Plan”); each Plan is
in compliance in all material respects with applicable law, including ERISA and
the Code; none of the Issuers or any of their subsidiaries or any other
Guarantor has incurred or expects to incur liability under Title IV of ERISA
with respect to the termination of, or withdrawal from, any Plan; and each Plan
that is intended to be qualified under Section 401(a) of the Code is so
qualified in all material respects and nothing has occurred, whether by action
or failure to act, which could reasonably be expected to cause the loss of such
qualification.

(qq) Except as disclosed in each Memorandum, no labor dispute with the employees
of the Issuers or any of their subsidiaries or any other Guarantor exists, is
imminent or is threatened, and the senior officers of the Issuers and their
subsidiaries and each other Guarantor are not aware of any existing, imminent or
threatened labor disturbance by the employees of any of their respective
principal suppliers, manufacturers, customers or contractors, which, in either
case, could reasonably be expected to result in a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(rr) No proceedings for the merger, consolidation, liquidation or dissolution of
the Issuers or any Guarantor or the sale of all or a material part of the assets
of the Issuers and their subsidiaries or any Guarantor or any material
acquisition by the Issuers or any Guarantor are pending that would be required
by the Securities Act to be disclosed in a prospectus included in a Registration
Statement on Form S-1 under the Securities Act.

(ss) The Issuers and each of their subsidiaries and each other Guarantor owns or
otherwise possesses adequate rights to use all material patents, trademarks,
service marks, trade names and copyrights, all applications and registrations
for each of the foregoing, and all other material proprietary rights and
confidential information necessary to conduct their respective businesses as
currently conducted; none of the Issuers or any of their subsidiaries or any
other Guarantor has received any notice, or is otherwise aware, of any
infringement of or conflict with the rights of any third party with respect to
any of the foregoing.

(tt) Except as disclosed in each Memorandum, none of the Partnership Entities is
subject to rate or terms of service regulation under federal or state law.

(uu) The Issuers and each of their subsidiaries and each other Guarantor is
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts and with such deductibles as are customary in the
business in which it is engaged; and none of the Issuers or any of their
subsidiaries or any other Guarantor has any reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue their respective businesses at a cost that would not have a Material
Adverse Effect.

(vv) The Issuers and each of their subsidiaries and each other Guarantor has
complied with all laws, ordinances, regulations and orders applicable to the
Issuers and their subsidiaries and each other Guarantor, and their respective
businesses, and none of the Issuers or any of their subsidiaries or any other
Guarantor has received any notice to the contrary; and each of the Issuers and
their subsidiaries and each other Guarantor possesses all certificates,
authorizations, permits, licenses, approvals, orders and franchises
(collectively, “Licenses”) necessary to conduct their respective businesses in
the manner and to the full extent now operated or proposed to be operated as
described in the Offering Memorandum, issued by the appropriate federal, state,
local or foreign governmental or regulatory authorities (collectively, the
“Agencies”), except where the failure to so comply or to possess such Licenses
could not have a Material Adverse Effect. The Licenses are in full force and
effect and no proceeding has been instituted or, to the Issuers’ knowledge, is
threatened or contemplated which in any manner affects or calls into question
the validity or effectiveness thereof. The Licenses contain no restrictions,
except for restrictions applicable to the natural gas gathering and processing
industry generally, that are materially burdensome to the Issuers.

 

13



--------------------------------------------------------------------------------

(ww) There is and has been no failure on the part of either Issuer or any of
either Issuer’s directors or officers, in their capacities as such, to comply
with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”) to
the extent applicable, including Section 402 related to loans and Sections 302
and 906 related to certifications.

(xx) (i) The Issuers and each of their subsidiaries and each other Guarantor is
and has been in compliance with all applicable Environmental Laws (as defined
below);

(ii) The Partnership and each of its subsidiaries and each other Guarantor has
obtained and is in compliance with the conditions of all permits,
authorizations, licenses, approvals and variances necessary under any
Environmental Law for the continued conduct in the manner now conducted of their
respective businesses (“Environmental Permits”);

(iii) There are no past or present conditions or circumstances, including but
not limited to pending changes in any Environmental Law or Environmental
Permits, that are likely to interfere with the conduct of the business of the
Partnership and its subsidiaries and each other Guarantor in the manner now
conducted or which would interfere with compliance with any Environmental Law or
Environmental Permits; and

(iv) There are no past or present conditions, occurrences or circumstances at,
or arising out of, the businesses, assets and properties of the Partnership and
each of its subsidiaries and each other Guarantor or any business, assets or
properties formerly leased, operated or owned by the Partnership or any of its
subsidiaries or any other Guarantor, including but not limited to on-site or
off-site disposal or release of any Hazardous Material (as defined below), which
could reasonably be expected to give rise to: (i) liabilities or obligations
under any Environmental Law; (ii) claims arising under any Environmental Law,
including, without limitation, claims for personal injury, property damage, or
damage to natural resources; (iii) violations of, or failure to comply by the
Partnership or its subsidiaries or any other Guarantor with, any Environmental
Law; or (iv) fines or penalties arising under any Environmental Law;

except in each case for any noncompliance or conditions or circumstances that,
singly or in the aggregate, would not result in a Material Adverse Effect.

(v) There is no civil, criminal or administrative action, suit, demand, claim,
hearing, notice of violation, investigation, proceeding, notice or demand letter
or request for information pending or, to the knowledge of either Issuer or any
of the Subsidiaries, threatened against either Issuer or any of the Subsidiaries
under any Environmental Law;

 

14



--------------------------------------------------------------------------------

(vi) No lien, charge, encumbrance or restriction has been recorded under any
Environmental Law with respect to any assets, facility or property owned,
operated or leased by either Issuer or any of the Subsidiaries;

(vii) None of the Issuers or the Subsidiaries has received notice that it has
been identified as a potentially responsible party under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), or any comparable state law; and

(viii) Neither the Issuers nor any of the Subsidiaries is subject to or party to
any order, judgment, decree, contract or agreement which obligates it to conduct
or finance any such action nor has any of them assumed by contract or agreement
any obligation or liability under Environmental Law.

For purposes of this Agreement, “Environmental Law” means the common law and all
applicable federal, state and local laws or regulations, codes, ordinances,
orders, decrees, judgments or injunctions issued, promulgated, approved or
entered thereunder, relating to pollution or protection of public or employee
health and safety, the environment or natural resource damages including,
without limitation, those relating to (i) emissions, discharges, releases or
threatened releases of Hazardous Material in or into the environment (including,
without limitation, ambient air, surface water, groundwater, drinking water,
land surface or subsurface strata, and natural resources such as wetlands, flora
and fauna) or exposure thereto, (ii) the manufacture, processing, distribution,
use, generation, treatment, storage, disposal, transport, handling or recycling
of Hazardous Material, (iii) underground or aboveground storage tanks and
related piping, and emissions, discharges, releases or threatened releases
therefrom. “Hazardous Material” means any substance, material, pollutant,
contaminant, chemical, constituent or waste, including without limitation,
petroleum, including crude oil or any fraction thereof, and petroleum products,
natural gas and natural gas liquids, subject to regulation under or which could
give rise to liability under Environmental Law.

(yy) Neither the Issuers nor any Guarantor is in violation of its certificate of
incorporation, operating agreement or bylaws, and no default or breach exists,
and no event has occurred that, with notice or lapse of time or both, would
constitute a default in the due performance and observation of any term,
covenant or condition of any indenture, mortgage, deed of trust, lease, loan
agreement, stockholders’ agreement or any other agreement or instrument to which
the Issuers or any of their subsidiaries or any other Guarantor is a party or by
which the Issuers or any of their subsidiaries or any other Guarantor is bound
or to which any of their respective properties are subject.

(zz) The Issuers and each of their subsidiaries and each other Guarantor has
filed all foreign, federal, state and local tax returns that are required to be
filed or has requested extensions thereof and has paid all taxes required to be
paid by it and any other assessment, fine or penalty levied against it, to the
extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith and
for which the Issuers and their subsidiaries and each other Guarantor retains
adequate reserves.

 

15



--------------------------------------------------------------------------------

(aaa) Except as disclosed in the Offering Memorandum, there are no contracts,
agreements or understandings between the Issuers or any of their subsidiaries or
any other Guarantor and any person granting such person the right to require the
Issuers or any of their subsidiaries or any other Guarantor to file a
registration statement under the Securities Act or to require the Issuers to
include any securities held by any person in any registration statement filed by
the Issuers under the Securities Act.

(bbb) Neither of the Issuers nor any Guarantor is, nor after giving effect to
the offering and sale of the Notes and the application of the proceeds thereof
as described in the Offering Memorandum will be, an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

(ccc) Within the preceding six months, none of the Issuers or any of their
Affiliates has, directly or through any agent, made offers or sales of any
security of the Issuers, or solicited offers to buy or otherwise negotiated in
respect of any securities of the Issuers of the same or a similar class as the
Notes, other than the Notes offered or sold to the Initial Purchaser hereunder.

(ddd) None of the Issuers or any of their Affiliates has, directly or through
any person acting on its or their behalf (other than the Initial Purchaser, as
to which no statement is made), offered, solicited offers to buy or sold the
Notes by any form of general solicitation or general advertising (within the
meaning of Regulation D) or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act.

(eee) None of the Issuers, any of their Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchaser, as to which no statement is
made), has engaged in any directed selling efforts with respect to the Notes,
and each of them has complied with the offering restrictions requirement of
Regulation S under the Securities Act (“Regulation S”). Terms used in this
paragraph have the meanings given to them by Regulation S.

(fff) None of the Issuers or any of their Affiliates has taken, directly or
indirectly, any action designed to cause or result in, or which has constituted
or which might reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Issuers to facilitate the sale
or resale of the Notes; nor have the Issuers or any of their Affiliates paid or
agreed to pay to any person any compensation for soliciting another to purchase
any securities of the Issuers (except as contemplated by this Agreement).

(ggg) The Notes satisfy the eligibility requirements of Rule 144A(d)(3) under
the Securities Act.

 

16



--------------------------------------------------------------------------------

(hhh) Assuming the accuracy of the representations and warranties of the Initial
Purchaser in Section 3 hereof and compliance by the Initial Purchasers with the
procedures set forth in Section 3 hereof, it is not necessary in connection with
the offer, sale and delivery of the Notes to the Initial Purchasers in the
manner contemplated by this Agreement and disclosed in each Memorandum to
register the Notes or the related Guarantees under the Securities Act or to
qualify the Indenture under the Trust Indenture Act.

(iii) None of the Transactions (including, without limitation, the use of
proceeds from the sale of the Notes) will violate or result in a violation of
Section 7 of the Exchange Act or any regulation promulgated thereunder,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System.

(jjj) There are, and during the last 12 months there have been, no material
disputes between the Partnership and any of its ten largest suppliers (as
measured by dollar volume of goods purchased by the Partnership) (“Material
Suppliers”) or ten largest customers (as measured by dollar volume of goods sold
by the Partnership) (“Material Customers”). The Partnership’s relations with its
Material Suppliers and Material Customers are good, and the Partnership has
received no notice, and is not otherwise aware, of any anticipated dispute with
any of its Material Suppliers and Material Customers, or that (i) any Material
Supplier intends to cease or reduce its supply to the Partnership or (ii) any
Material Customer intends to cease or reduce its purchases from the Partnership.

(kkk) Except as disclosed in the Offering Memorandum, there are no agreements,
arrangements or understandings that will require the payment of any commissions,
fees or other remuneration to any investment banker, broker, finder, consultant
or intermediary in connection with the transactions contemplated by this
Agreement.

(lll) The Issuers do not intend to treat any of the transactions contemplated by
the Transaction Documents as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4). In the event the Issuers
determine to take any action inconsistent with such intention, they will
promptly notify the Initial Purchasers thereof. Accordingly, the Issuers
acknowledge that each Initial Purchaser may treat its purchase and resale of
Notes as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and such Initial Purchaser will maintain the lists and other
records required by such Treasury Regulation.

(mmm) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale by the Issuers of the Notes.

(nnn) None of the Issuers, their subsidiaries or, to the knowledge of the
Issuers, any director, officer, agent, employee or Affiliate of the Issuers or
any of their subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use

 

17



--------------------------------------------------------------------------------

of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Issuers,
their subsidiaries and, to the knowledge of the Issuers, their Affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

(ooo) The operations of the Issuers and their subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the USA
PATRIOT Act, the rules and regulations thereunder, and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Issuers or any of their subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Issuers, threatened.

(ppp) None of the Issuers, any of their subsidiaries or, to the knowledge of the
Issuers, any director, officer, agent, employee or Affiliate of the Issuers or
any of their subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Issuers will not directly or indirectly use the
proceeds of the Offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

(qqq) The Issuers have not taken any action or omitted to take any action (such
as issuing any press release relating to any securities without an appropriate
legend) which may result in the loss by the Initial Purchasers of the ability to
rely on any stabilization safe harbor provided by the Financial Services
Authority under the Financial Services and Markets Act 2000 (the “FSMA”). The
Issuers have been informed of the guidance relating to stabilization provided by
the Financial Services Authority, in particular in Section MAR 2 Annex 2G of the
Financial Services Handbook.

Each certificate signed by any officer of the Issuers or the Guarantors and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Issuers or the
Guarantors, as the case may be, to the Initial Purchasers as to the matters
covered thereby.

2. Purchase, Sale and Delivery of the Notes. (a) On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and

 

18



--------------------------------------------------------------------------------

conditions herein set forth, the Issuers agree to issue and sell $150,000,000
aggregate principal amount of Notes, and each Initial Purchaser severally and
not jointly agrees to purchase from the Issuers the aggregate principal amount
of Notes set forth opposite its name on Schedule II at a purchase price of
101.750% of the aggregate principal amount thereof plus accrued and unpaid
interest from June 15, 2011 (the “Purchase Price”). One or more certificates in
definitive form or global form, as instructed by Wells Fargo, for the Notes that
the Initial Purchasers have agreed to purchase hereunder, and in such
denomination or denominations and registered in such name or names as Wells
Fargo requests upon notice to the Issuers not later than one full business day
prior to the Closing Date (as defined below), shall be delivered by or on behalf
of the Issuers to the Initial Purchasers for the account of the Initial
Purchasers, with any transfer taxes payable in connection with the transfer of
the Notes to the Initial Purchasers duly paid, against payment by or on behalf
of the Initial Purchasers of the Purchase Price therefor by wire transfer in
federal or other funds immediately available to the account of the Issuers. Such
delivery of and payment for the Notes shall be made at the offices of Cahill
Gordon & Reindel LLP (“Counsel for the Initial Purchaser”), 80 Pine Street, New
York, New York, at 10:00 A.M., New York City time, on November 16, 2011, or at
such other place, time or date as Wells Fargo and the Issuers may agree upon,
such time and date of delivery against payment being herein referred to as the
“Closing Date.” The Issuers will make such certificate or certificates for the
Notes available for examination by the Initial Purchasers at the New York, New
York offices of Counsel for the Initial Purchaser not later than 10:00 A.M., New
York City time, on the business day prior to the Closing Date.

(b) The Issuers acknowledge and agree that the Initial Purchasers are acting
solely in the capacity of an arm’s length contractual counterparty to the
Issuers with respect to the offering of the Notes (and the related Guarantees)
contemplated hereby (including in connection with determining the terms of the
offering) and not as financial advisors or fiduciaries to, or agents of, any
Issuer or any other person. Additionally, the Initial Purchasers are not
advising either Issuer or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Issuers shall consult
with their own advisors concerning such matters and shall be responsible for
making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Issuers with respect thereto. Any review by the Initial
Purchasers of the Issuers, the transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of the
Initial Purchasers and shall not be on behalf of the Issuers.

3. Offering of the Notes and the Initial Purchasers’ Representations and
Warranties. Each Initial Purchaser, severally and not jointly, represents and
warrants to and agrees with the Issuers that:

(a) It is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”).

(b) It will solicit offers for such Notes only from, and will offer such Notes
only to, persons that it reasonably believes to be (A) in the case of offers
inside the United States, QIBs, (B) in the case of offers outside the United
States, persons other than

 

19



--------------------------------------------------------------------------------

U.S. persons (“foreign purchasers,” which term shall include dealers or other
professional fiduciaries in the United States acting on a discretionary basis
for foreign beneficial owners (other than an estate or trust)) in reliance upon
Regulation S under the Securities Act that, in each case, in purchasing such
Notes are deemed to have represented and agreed as provided in the Offering
Memorandum under the caption “Notice to Investors.”

(c) It will not offer or sell the Notes using any form of general solicitation
or general advertising (within the meaning of Regulation D) or in any manner
involving a public offering within the meaning of Section 4(2) under the
Securities Act.

(d) With respect to offers and sales outside the United States:

(i) at or prior to the confirmation of any sale of any Notes sold in reliance on
Regulation S, it will have sent to each distributor, dealer or other person
receiving a selling concession, fee or other remuneration that purchases Notes
from it during the distribution compliance period (as defined in Regulation S) a
confirmation or notice substantially to the following effect:

“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons,
(i) as part of their distribution at any time; or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Notes and
November 16, 2011, except in either case in accordance with Regulation S or
Rule 144A under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”; and

(ii) the Initial Purchaser has offered the Notes and will offer and sell the
Notes (A) as part of its distribution at any time and (B) otherwise until 40
days after the later of the commencement of the offering and the Closing Date,
only in accordance with Rule 903 of Regulation S or as otherwise permitted in
Section 3(b); accordingly, the Initial Purchaser has not engaged nor will engage
in any directed selling efforts (within the meaning of Regulation S) with
respect to the Notes, and the Initial Purchaser has complied and will comply
with the offering restrictions requirements of Regulation S.

Terms used in this Section 3(d) have the meanings given to them by Regulation S.

4. Covenants of the Issuers and the Guarantors. Each Issuer and each Guarantor
covenants and agrees with the Initial Purchasers that:

(a) The Issuers will prepare the Offering Memorandum in the form approved by the
Initial Purchasers and will not amend or supplement the Offering Memorandum or
the Final Memorandum including by filing documents under the Exchange Act which
are incorporated by reference therein without first furnishing to Wells Fargo a
copy of such proposed amendment or supplement or filing and will not use or file
any amendment or supplement to which Wells Fargo may object.

 

20



--------------------------------------------------------------------------------

(b) The Issuers will furnish to the Initial Purchasers and to Counsel for the
Initial Purchasers prior to 10:00 a.m. New York City time on the business day
next succeeding the date of this Agreement and during the period referred to in
paragraph (c) below, without charge, as many copies of the Offering Memorandum
and any amendments and supplements thereto as they reasonably may request.

(c) At any time prior to the completion of the distribution of the Notes by the
Initial Purchasers, if any event occurs or condition exists as a result of which
the Offering Memorandum, as then amended or supplemented, would include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, or if it should be necessary to amend or supplement
the Offering Memorandum to comply with applicable law, the Issuers will promptly
(i) notify the Initial Purchasers of the same; (ii) subject to the requirements
of paragraph (a) of this Section 4, prepare and provide to the Initial
Purchasers, at the Issuers’ own expense, an amendment or supplement to the
Offering Memorandum so that the statements in the Offering Memorandum, as so
amended or supplemented, will not, in the light of the circumstances when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum, as amended or supplemented, will comply with applicable
law; and (iii) supply any supplemented or amended Offering Memorandum to the
Initial Purchasers and Counsel for the Initial Purchaser, without charge, in
such quantities as may be reasonably requested.

(d) The Issuers will (i) qualify the Notes and the Guarantees for sale by the
Initial Purchasers under the laws of such jurisdictions as the Initial
Purchasers may designate and (ii) maintain such qualifications for so long as
required for the sale of the Notes by the Initial Purchasers. The Issuers will
promptly advise the Initial Purchasers of the receipt by the Issuers of any
notification with respect to the suspension of the qualification of the Notes
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose.

(e) At any time prior to the completion of the distribution of the Notes by the
Initial Purchasers, the Issuers will deliver to the Initial Purchasers such
additional information concerning the business and financial condition of the
Issuers as the Initial Purchasers may from time to time request and, whenever
they or any of their subsidiaries publishes or makes available to the public (by
filing with any regulatory authority or securities exchange or by publishing a
press release or otherwise) any information that would reasonably be expected to
be material in the context of the issuance of the Notes under this Agreement,
shall promptly notify the Initial Purchasers as to the nature of such
information or event. The Issuers will likewise notify the Initial Purchasers of
(i) any decrease in the rating of the Notes or any other debt securities of the
Issuers by any nationally recognized statistical rating organization (as defined
in Rule 436(g)(2) under the Securities Act) or (ii) any notice or public
announcement given of any intended or potential

 

21



--------------------------------------------------------------------------------

decrease in any such rating or that any such securities rating agency has under
surveillance or review, with possible negative implications, its rating of the
Notes, as soon as the Issuers become aware of any such decrease, notice or
public announcement.

(f) The Issuers will not, and will not permit any of their Affiliates to, resell
any of the Notes that have been acquired by any of them, other than pursuant to
an effective registration statement under the Securities Act or in accordance
with Rule 144 under the Securities Act.

(g) Except as contemplated in the Registration Rights Agreement, none of the
Issuers or any of their Affiliates, nor any person acting on their behalf (other
than the Initial Purchasers or any of their Affiliates, as to which no statement
is made), will, directly or indirectly, make offers or sales of any security, or
solicit offers to buy any security, under circumstances that would require the
registration of the Notes under the Securities Act.

(h) None of the Issuers or any of their Affiliates, nor any person acting on
their behalf (other than the Initial Purchasers or any of their Affiliates, as
to which no statement is made), will solicit any offer to buy or offer to sell
the Notes by means of any form of general solicitation or general advertising
(within the meaning of Regulation D) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

(i) None of the Issuers or any of their Affiliates, nor any person acting on
their behalf (other than the Initial Purchasers or any of their Affiliates, as
to which no statement is made), will engage in any directed selling efforts
(within the meaning of Regulation S) with respect to the Notes, and each of them
will comply with the offering restrictions requirements of Regulation S.

(j) None of the Issuers or any of their Affiliates, nor any person acting on
their behalf (other than the Initial Purchasers or any of their Affiliates, as
to which no statement is made), will sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any securities of the same or a similar
class as the Notes, other than the Notes offered or sold to the Initial
Purchasers hereunder, in a manner which would require the registration under the
Securities Act of the Notes.

(k) So long as any of the Notes are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, at any time that either Issuer is
not then subject to Section 13 or 15(d) of the Exchange Act, such Issuer will
provide at its expense to each holder of the Notes and to each prospective
purchaser (as designated by such holder) of the Notes, upon the request of such
holder or prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Securities Act. (This covenant is intended to be for the
benefit of the holders, and the prospective purchasers designated by such
holders from time to time, of the Notes.)

 

22



--------------------------------------------------------------------------------

(l) The Issuers will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Offering Memorandum.

(m) Until completion of the distribution, neither the Issuers nor any of their
Affiliates will take, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Issuers to facilitate the sale or resale of the Notes.

(n) For so long as any Notes are outstanding, the Issuers and their subsidiaries
will conduct their operations in a manner that will not subject the Issuers or
any subsidiary to registration as an investment company under the Investment
Company Act.

(o) Each Note will bear a legend substantially to the following effect until
such legend shall no longer be necessary or advisable because the Notes are no
longer subject to the restrictions on transfer described therein:

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF, THE
SECURITIES ACT, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE
OF THE UNITED STATES OR ANY OTHER JURISDICTION AND IN ACCORDANCE WITH THE
TRANSFER RESTRICTIONS CONTAINED IN THE INDENTURE UNDER WHICH THIS NOTE WAS
ISSUED.

(p) The Issuers will not, directly or indirectly, offer, sell, contract to sell
or otherwise dispose of any debt securities of the Issuers or warrants to
purchase debt securities of the Issuers substantially similar to the Notes
(other than the Notes offered pursuant to this Agreement) for a period of 90
days after the date hereof, without the prior written consent of Wells Fargo.

(q) The Issuers will, promptly after they have notified the Initial Purchasers
of any intention by the Issuers to treat the Transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4),
deliver a duly completed copy of IRS Form 8886 or any successor form to the
Initial Purchasers.

5. Expenses. (a) Whether or not the transactions contemplated in this Agreement
are consummated or this Agreement is terminated, the Issuers and the Guarantors
will pay or cause to be paid all expenses incident to the performance of their
obligations under this Agreement, including: (i) the fees, disbursements and
expenses of the Issuers’ counsel and the Issuers’ accountants in connection with
the issuance and sale of the Notes and all other fees or expenses in connection
with the preparation of each Memorandum and all amendments and

 

23



--------------------------------------------------------------------------------

supplements thereto, including all printing costs associated therewith, and the
delivering of copies thereof to the Initial Purchasers, in the quantities herein
above specified, (ii) all costs and expenses related to the transfer and
delivery of the Notes to the Initial Purchasers, including any transfer or other
taxes payable thereon, (iii) the cost of producing any Blue Sky or legal
investment memorandum in connection with the offer and sale of the Notes under
the laws of such jurisdictions in the United States and Canada as the Initial
Purchasers designate and all expenses in connection with the qualification of
the Notes for offer and sale under state securities laws as provided in
Section 4(d) hereof, including filing fees and the reasonable fees and
disbursements of Counsel for the Initial Purchasers in connection with such
qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Notes, (v) all document production charges and expenses of Counsel for the
Initial Purchasers (but not including their fees for professional services) in
connection with the preparation of this Agreement, (vi) the fees and expenses,
if any, incurred in connection with the admission of the Notes for trading in
any appropriate market system, (vii) the costs and charges of the Trustee and
any transfer agent, registrar or depositary, (viii) the cost of the preparation,
issuance and delivery of the Notes, (ix) all costs and expenses relating to
investor presentations, including any “road show” presentations undertaken in
connection with the marketing of the offering of the Notes, including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations, travel and lodging expenses of the officers of the
Issuers and any such consultants, and the cost of any aircraft chartered in
connection with the road show, and (x) all other costs and expenses incident to
the performance of the obligations of the Issuers hereunder for which provision
is not otherwise made in this Section.

(b) If the sale of the Notes provided for herein is not consummated because any
condition to the obligations of the Initial Purchasers set forth in Section 6
hereof is not satisfied, because this Agreement is terminated pursuant to
Section 9 hereof or because of any failure, refusal or inability on the part of
the Issuers to perform all obligations and satisfy all conditions on their part
to be performed or satisfied hereunder other than by reason of a default by the
Initial Purchasers, the Issuers will reimburse the Initial Purchasers upon
demand for all reasonable out-of-pocket expenses (including counsel fees and
disbursements) that shall have been incurred by it in connection with the
proposed purchase and sale of the Notes.

6. Conditions to the Initial Purchaser’s Obligations. The obligations of the
Initial Purchasers to purchase and pay for the Notes shall be subject to the
accuracy of the representations and warranties of the Issuers in Section 1
hereof, in each case as of the date hereof and as of the Closing Date, as if
made on and as of the Closing Date, to the accuracy of the statements of the
Issuers’ officers made pursuant to the provisions hereof, to the performance by
the Issuers of their covenants and agreements hereunder and to the following
additional conditions:

(a) The Initial Purchasers shall have received an opinion, dated the Closing
Date, of Ledgewood, P.C., counsel for the Issuers, in form and substance
satisfactory to Wells Fargo, to the effect set forth in Exhibit A hereto.

 

24



--------------------------------------------------------------------------------

(b) The Initial Purchasers shall have received such other opinions of counsel,
dated the Closing Date, of covering regulatory and local matters as Wells Fargo
shall reasonably request.

(c) The Initial Purchaser shall have received an opinion, dated the Closing
Date, of Cahill Gordon & Reindel llp, Counsel for the Initial Purchasers, with
respect to the issuance and sale of the Notes and such other related matters as
Wells Fargo may reasonably require, and the Issuers shall have furnished to such
counsel such documents as it may reasonably request for the purpose of enabling
it to pass upon such matters. In rendering such opinion, such counsel may rely
as to certain matters of law upon the opinion of Ledgewood referred to in
Section 6(a).

(d) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to Wells Fargo and Counsel for
the Initial Purchasers, from Grant Thornton LLP, independent public accountants,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Offering
Memorandum; provided, however, that the letters referenced in clause (i) shall
use a “cut-off date” within three days of the date of such letter. References to
the Offering Memorandum in this paragraph (d) with respect to any letter
referred to above shall include any amendment or supplement thereto at the date
of any such letter.

(e) (i) None of the Issuers nor any of their subsidiaries nor any other
Guarantor, shall have sustained, since the date of the latest audited financial
statements included or incorporated by reference in the Offering Memorandum
(exclusive of any amendment or supplement thereto), any loss or interference
with their respective businesses or properties from fire, explosion, flood,
accident or other calamity, whether or not covered by insurance, or from any
labor dispute or court or governmental action, order or decree (whether domestic
or foreign) otherwise than as set forth in the Offering Memorandum (exclusive of
any amendment or supplement thereto); and (ii) since the respective dates as of
which information is given in each Memorandum, there shall not have been any
change in the capital stock or long-term debt of any Issuer and its subsidiaries
or any other Guarantor, or any change in or effect on or any development having
a prospective change in or effect on the business, operations, properties,
assets, liabilities, stockholders’ equity, earnings, condition (financial or
otherwise), results of operations or management of any Issuer and its
subsidiaries or any other Guarantor, whether or not in the ordinary course of
business, otherwise than as set forth in each such Memorandum (exclusive of any
amendment or supplement thereto), the effect of which, in any such case
described in clause (i) or (ii), is, in the sole judgment of Wells Fargo, so
material and adverse as to make it impracticable or inadvisable to market the
Notes on the terms and in the manner described in the Offering Memorandum
(exclusive of any amendment or supplement thereto).

 

25



--------------------------------------------------------------------------------

(f) None of the information set forth in the sections of the Offering
Memorandum, or documents incorporated by reference therein, entitled “Use of
Proceeds,” “Capitalization,” “Executive Compensation,” “Certain Relationships
and Related Transactions” and “Description of Other Indebtedness” shall have
changed, nor shall there have been any change in the information with respect to
the directors and officers of the Issuers, if the effect of any such change,
individually or in the aggregate, in the sole judgment of Wells Fargo make it
impracticable or inadvisable to proceed with the offering or the delivery of the
Notes on the terms and in the manner described in the Offering Memorandum,
exclusive of any amendment or supplement thereto.

(g) The Initial Purchasers shall have received a certificate, dated the Closing
Date and in form and substance satisfactory to Wells Fargo, of the Chairman of
the Managing Board, the President or a Vice President and the Chief Financial
Officer of the General Partner as to the accuracy of the representations and
warranties of the Issuers in this Agreement at and as of the Closing Date; that
the Issuers have performed all covenants and agreements and satisfied all
conditions on their part to be performed or satisfied at or prior to the Closing
Date; and as to the matters set forth in Sections 6(e), (f) and (j) hereof.

(h) The Initial Purchasers shall have received a certificate, dated the Closing
Date and in form and substance satisfactory to Wells Fargo, of the Chairman of
the Board, the President or a Vice President and the Chief Financial Officer of
the Finance Co as to the accuracy of the representations and warranties of the
Finance Co in this Agreement at and as of the Closing Date; that the Finance Co
has performed all covenants and agreements and satisfied all conditions on their
part to be performed or satisfied at or prior to the Closing Date; and as to the
matters set forth in Sections 6(e), (f) and (j) hereof.

(i) The Initial Purchasers shall have received a certificate, dated the Closing
Date and in form and substance satisfactory to Wells Fargo, of the Chairman of
the Board, the President or a Vice President and the Chief Financial Officer of
each Guarantor, or the General Partner of such Guarantor, as the case may be, as
to the accuracy of the representations and warranties of such Guarantor in this
Agreement at and as of the Closing Date; that such Guarantor has performed all
covenants and agreements and satisfied all conditions on their part to be
performed or satisfied at or prior to the Closing Date; and as to the matters
set forth in Section 6(e) hereof.

(j) Subsequent to the date hereof, there shall not have been any decrease in the
rating of the Notes or any of the Partnership’s other debt securities by any
“nationally recognized statistical rating agency,” as that term is defined by
the Commission for purposes of Rule 436(g)(2) under the Securities Act, and no
such organization shall have publicly announced that it has under surveillance
or review its ratings of the Securities or any of the Partnership’s other debt
securities or any notice or public announcement given of any intended or
potential decrease in any such rating or that any such securities rating agency
has under surveillance or review, with possible negative implications, its
rating of the Notes.

 

26



--------------------------------------------------------------------------------

(k) The Notes shall be eligible for clearance and settlement through the
Depository Trust Company.

(l) On or before the Closing Date, the Initial Purchasers and Counsel for the
Initial Purchasers shall have received such further certificates, documents or
other information as they may have reasonably requested from the Issuers.

7. Indemnification and Contribution. (a) Each Issuer and each Guarantor, jointly
and severally, agrees to indemnify and hold harmless each Initial Purchasers,
their affiliates, directors and officers and each person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such Initial Purchaser against any losses, claims, damages or
liabilities, joint or several, to which such Initial Purchaser or such other
person may become subject, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Memorandum, the Offering Memorandum or any
amendment or supplement thereto or any electronic road show; or (ii) the
omission or alleged omission to state in the Preliminary Memorandum, the
Offering Memorandum, the Final Memorandum or any amendment or supplement thereto
and any electronic road show a material fact necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading, and will reimburse, as incurred, such Initial Purchaser and each
such other person for any legal or other expenses reasonably incurred by such
Initial Purchaser or such other person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, that the
Issuers and the Guarantors will not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Memorandum, the Offering Memorandum or any amendment or
supplement thereto or any electronic road show, in reliance upon and in
conformity with written information relating to such Initial Purchaser furnished
to the Issuers by such Initial Purchaser through Wells Fargo specifically for
use therein as set forth in Section 10 hereof.

(b) The Initial Purchasers will, severally and not jointly, indemnify and hold
harmless the Issuers and the Guarantors and their respective affiliates,
directors, officers, and each person, if any, who controls any of the Issuers or
the Guarantors within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Issuers, the Guarantors, any such affiliates, directors
or officers or such controlling person may become subject, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Memorandum or any amendment or
supplement thereto or any electronic road show, or (ii) the omission or alleged
omission to state in the Preliminary Memorandum, or the Offering Memorandum or
any amendment or supplement thereto or any electronic road show a material fact
necessary to make the

 

27



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Issuers by the Initial Purchaser specifically for use therein
as set forth in Section 10 hereof and, subject to the limitation set forth
immediately preceding this clause, will reimburse as incurred, any legal or
other expenses reasonably incurred by the Issuers or the Guarantors or any such
affiliates, directors or officers or such controlling person in connection with
investigating, defending against or appearing as a third-party witness in
connection with, any such loss, claim, damage, liability or action in respect
thereof.

(c) Promptly after receipt by any person to whom indemnity may be available
under this Section 7 (the “indemnified party”) of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against any person from whom indemnity may be sought under this Section 7
(the “indemnifying party”), notify such indemnifying party of the commencement
thereof; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 7
except to the extent it has been materially prejudiced by such failure and,
provided further, that the failure to notify the indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 7. In case any such action is brought against
any indemnified party, and such indemnified party notifies the relevant
indemnifying party of the commencement thereof, such indemnifying party will be
entitled to participate therein and, to the extent that it may wish, to assume
the defense thereof, jointly with any other indemnifying party similarly
notified, with counsel satisfactory to such indemnified party; provided,
however, that if the named parties in any such action (including impleaded
parties) include both the indemnified party and the indemnifying party and the
indemnified party shall have concluded, based on advice of outside counsel, that
there may be one or more legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party or that representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them, the indemnifying party shall not have the right to direct the defense of
such action on behalf of such indemnified party or parties and such indemnified
party or parties shall have the right to select separate counsel to defend such
action on behalf of such indemnified party or parties. After notice from an
indemnifying party to an indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, such indemnifying party will not be liable to such
indemnified party under this Section 7 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless (i) such
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence or (ii) such indemnifying party
does not promptly retain counsel satisfactory to such indemnified party or
(iii) such indemnifying party has authorized the employment of counsel for such
indemnified party at the expense of the indemnifying party. After such notice
from an indemnifying party to an indemnified party, such indemnifying party will
not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the written consent of such
indemnifying party. Notwithstanding the foregoing sentence, if at any

 

28



--------------------------------------------------------------------------------

time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by (i), (ii) or (iii) of the third sentence of this paragraph, the indemnifying
party agrees that it shall be liable for any settlement of any proceeding
effected without its written consent if (x) such settlement is entered into more
than 30 days after receipt by such indemnifying party of the aforesaid request
and (y) such indemnifying party shall not have reimbursed the indemnified party
in accordance with such request prior to the date of such settlement. An
indemnifying party will not, without the prior written consent of the
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action, suit or proceeding in respect of
which indemnification may be sought hereunder (whether or not the indemnified
party or any other person that may be entitled to indemnification hereunder is a
party to such claim, action, suit or proceeding) unless such settlement,
compromise or consent includes an unconditional release of the indemnified party
and such other persons from all liability arising out of such claim, action,
suit or proceeding.

(d) (i) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 7 is unavailable or insufficient, for any
reason, to hold harmless an indemnified party in respect of any losses, claims,
damages or liabilities (including, without limitation, any legal or other
expenses incurred in connection with defending or investigating any action or
claim) (or actions in respect thereof) (“Losses”), the Issuers and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, in order
to provide for just and equitable contribution, agree to contribute to the
amount paid or payable by such indemnified party as a result of such Losses to
which the Issuers and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, may be subject, in such proportion as is appropriate
to reflect the relative benefits received by the Issuers and the Guarantors, on
the one hand, and the Initial Purchasers, on the other, from the offering of the
Notes or (ii) if the allocation provided by the foregoing clause (i) is
unavailable for any reason, not only such relative benefits but also the
relative fault of the Issuers and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, in connection with the statements or omissions
or alleged statements or omissions that resulted in such Losses. The relative
benefits received by the Issuers and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, shall be deemed to be in the same proportion
as the total proceeds from the offering (before deducting expenses) received by
the Issuers bear to the total discounts and commissions received by the Initial
Purchasers from the Issuers in connection with the purchase of the Notes
hereunder as set forth in the Offering Memorandum. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Issuers, the Guarantors or the Initial Purchasers, the parties’ intent, relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission, and any other equitable considerations appropriate in the
circumstances. The Issuers, the Guarantors and the Initial Purchasers agree that
it would not be just and equitable if contribution were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to above. Notwithstanding any other
provision of this paragraph (d), the Initial Purchasers shall not be obligated
to make contributions hereunder that in the aggregate exceed the total
underwriting discounts and

 

29



--------------------------------------------------------------------------------

commissions received by the Initial Purchasers from the Issuers in connection
with the purchase of the Notes hereunder, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this paragraph (d), each person,
if any, who controls an Initial Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act and each other person
listed in Section 7(a) hereof shall have the same rights to contribution as an
Initial Purchaser, and each affiliate, director or officer of the Issuers or any
Guarantor and each person, if any, who controls the Issuers within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, shall
have the same rights to contribution as the Issuers and the Guarantors. The
Initial Purchasers’ obligations to contribute pursuant to this Section 7(d) are
several and not joint.

(e) The obligations of the Issuers and the Guarantors under this Section 7 shall
be in addition to any obligations or liabilities which the Issuers and the
Guarantors may otherwise have and the obligations of the Initial Purchasers
under this Section 7 shall be in addition to any obligations or liabilities
which the Initial Purchasers may otherwise have.

8. Survival. The respective representations, warranties, agreements, covenants,
indemnities and other statements of the Issuers, the Guarantors, their
respective officers, and the Initial Purchasers set forth in this Agreement or
made by or on behalf of them, respectively, pursuant to this Agreement shall
remain in full force and effect, regardless of (i) any investigation made by or
on behalf of the Issuers, the Guarantors, their respective officers or directors
or any controlling person referred to in Section 7 hereof or the Initial
Purchasers and (ii) delivery of and payment for the Notes. The respective
agreements, covenants, indemnities and other statements set forth in Sections 5,
7 and Sections 10-15 hereof shall remain in full force and effect, regardless of
any termination or cancellation of this Agreement.

9. Termination. (a) The Initial Purchasers may terminate this Agreement with
respect to the Notes by notice to the Issuers at any time on or prior to the
Closing Date in the event that the Issuers shall have failed, refused or been
unable to perform in any material respect all obligations and satisfy in any
material respect all conditions on their part to be performed or satisfied
hereunder at or prior thereto or if, at or prior to the Closing Date (i) trading
in securities generally on the New York Stock Exchange, the NASDAQ National
Market or in the over-the-counter market, or trading in any securities of the
Issuers on any exchange or in the over-the-counter market, shall have been
suspended or minimum or maximum prices shall have been established on any such
exchange or market; (ii) there has been a material disruption in commercial
banking or securities settlement, payment or clearance services in the United
States; (iii) a banking moratorium shall have been declared by New York, North
Carolina or United States authorities or (iv) there shall have been (A) an
outbreak or escalation of hostilities between the United States and any foreign
power, (B) an outbreak or escalation of any other insurrection or armed conflict
involving the United States, (C) the occurrence of any other calamity or crisis
involving the United States or (D) any change in general economic, political or
financial conditions which has an effect on the U.S. financial markets that, in
the case of any event described in this clause (iv), in the sole judgment of
Wells Fargo, makes it impracticable or inadvisable to proceed with the offer,
sale and delivery of the Notes as disclosed in the Preliminary Memorandum or the
Offering Memorandum, exclusive of any amendment or supplement thereto.

 

30



--------------------------------------------------------------------------------

(b) Termination of this Agreement pursuant to this Section 9 shall be without
liability of any party to any other party except as provided in Sections 5 and 7
hereof.

10. Information Supplied by Initial Purchasers. The statements set forth in the
second and fourth sentences of the third paragraph, the second sentence of the
fifth paragraph and the seventh, eighth and ninth paragraphs under the heading
“Plan of Distribution” in the Preliminary Memorandum and the Offering
Memorandum, to the extent such statements relate to the Initial Purchasers,
constitute the only information furnished by the Initial Purchasers to the
Issuers for the purposes of Sections 1(a) and 7 hereof.

11. Notices. All communications hereunder shall be in writing and, if sent to
any of the Initial Purchasers, shall be delivered or sent by mail or facsimile
transmission and confirmed in writing to Wells Fargo Securities, One Wells Fargo
Center, 301 South College Street, Charlotte, North Carolina 28288-0604,
Attention: Transaction Management Department, with a copy to Cahill Gordon &
Reindel llp, 80 Pine Street, New York, New York 10005, Attention: Noah B.
Newitz, and if sent to the Issuers, shall be delivered or sent by mail, telex or
facsimile transmission and confirmed in writing to the Issuers at Atlas Pipeline
Partners, L.P., Westpointe Corporate Center One, 1550 Coraopolis Heights, Moon
Township, Pennsylvania 15108, Attention: Trey Karlovich, with a copy to
Ledgewood, 1900 Market Street, Suite 750, Philadelphia, Pennsylvania 19103,
Attention: Lisa A Ernst.

12. Successors. This Agreement shall inure to the benefit of and shall be
binding upon the Initial Purchasers, the Issuers and the Guarantors and their
respective successors and legal representatives, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained, this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of the Initial Purchasers, the Issuers and the Guarantors and their
respective successors and legal representatives, and for the benefit of no other
person, except that (i) the indemnities of the Issuers contained in Section 7 of
this Agreement shall also be for the benefit of any person or persons who
control an Initial Purchaser within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act and (ii) the indemnities of the Initial
Purchasers contained in Section 7 of this Agreement shall also be for the
benefit of the affiliates, directors and officers of the Issuers and the
Guarantors, and any person or persons who control the Issuers or the Guarantors
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act. No purchaser of Notes from an Initial Purchasers shall be deemed a
successor to such Initial Purchaser because of such purchase.

13. Applicable Law. This Agreement shall be governed by the laws of the State of
New York.

 

31



--------------------------------------------------------------------------------

14. Submission to Jurisdiction and Service of Process; Waiver of Jury Trial.
(a) Any claim, counterclaim or dispute of any kind or nature whatsoever arising
out of or in any way relating to this Agreement (“Claim”), directly or
indirectly, may be commenced, prosecuted or continued in any court of the State
of New York located in the City and County of New York or in the United States
District Court for the Southern District of New York, which courts shall have
non-exclusive jurisdiction over the adjudication of such matters, and each
Issuer, each Initial Purchaser and each of the Subsidiaries and Guarantors
consents to the non-exclusive jurisdiction of such courts and personal service
with respect thereto.

(b) Each party agrees that any service of process or other legal summons in
connection with any Proceeding may be served on it by mailing a copy thereof by
registered mail, or a form of mail substantially equivalent thereto, postage
prepaid, addressed to the served party at its address as provided for in
Section 11 hereof. Nothing in this Section shall affect the right of the parties
to serve process in any other manner permitted by law.

(c) Each Issuer (on its behalf and, to the extent permitted by applicable law,
on behalf of its stockholders, partners and affiliates), each Initial Purchaser
and each of the Subsidiaries and Guarantors waives all right to trial by jury in
any action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) in any way arising out of or relating to this Agreement. Each Issuer
and each of the Subsidiaries and Guarantors agree that a final judgment in any
such proceeding brought in any such court shall be conclusive and binding upon
it and may be enforced in any other courts in the jurisdiction of which it is or
may be subject, by suit upon such judgment.

15. Defaulting Initial Purchasers. If, on the Closing Date, any Initial
Purchaser defaults in the performance of its obligations under this Agreement,
the non-defaulting Initial Purchasers shall be obligated to purchase the Notes
that such defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase on the Closing Date (the “Remaining Notes”) in the respective
proportions that the principal amount of the Notes set opposite the name of each
non-defaulting Initial Purchaser in Schedule I hereto bears to the total number
of the Notes set opposite the names of all the non-defaulting Initial Purchasers
in Schedule I hereto; provided, however, that the non-defaulting Initial
Purchasers shall not be obligated to purchase any of the Notes on the Closing
Date if the total amount of Notes which the defaulting Initial Purchaser or
Initial Purchasers agreed but failed to purchase on such date exceeds 10% of the
total amount of Notes to be purchased on the Closing Date. If the foregoing
maximum is exceeded, the non-defaulting Initial Purchasers, or those other
purchasers satisfactory to the Initial Purchasers who so agree, shall have the
right, but not the obligation, to purchase, in such proportion as may be agreed
upon among them, all the Remaining Notes. If the non-defaulting Initial
Purchasers or other Initial Purchasers satisfactory to the Initial Purchasers do
not elect to purchase the Remaining Notes, this Agreement shall terminate
without liability on the part of any non-defaulting Initial Purchaser or the
Issuers, except that the Issuers will continue to be liable for the payment of
expenses to the extent set forth herein.

Nothing contained in this Agreement shall relieve a defaulting Initial Purchaser
of any liability it may have to the Issuers for damages caused by its default.
If other purchasers

 

32



--------------------------------------------------------------------------------

are obligated or agree to purchase the Notes of a defaulting or withdrawing
Initial Purchaser, the Issuers or Wells Fargo may postpone the Closing Date for
up to five full business days in order to effect any changes in the Transaction
Documents or in any other document or arrangement that, in the opinion of
counsel for the Issuers or Counsel for the Initial Purchasers, may be necessary.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[The remainder of this page is intentionally left blank.]

 

33



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute an agreement binding the Issuers, the Guarantors and the
Initial Purchasers.

 

Very truly yours, ATLAS PIPELINE PARTNERS, L.P. By:   Atlas Pipeline Partners
GP, LLC its General Partner By:  

/s/    Eugene Dubay

  Name: Eugene Dubay   Title: President and Chief Executive Officer ATLAS
PIPELINE FINANCE CORPORATION By:  

/s/    Eugene Dubay

  Name: Eugene Dubay   Title: President and Chief Operating Officer

ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.

By:   Atlas Pipeline Partners GP, LLC its General Partner

VELMA INTRASTATE GAS TRANSMISSION COMPANY, LLC

By:   Atlas Pipeline Mid-Continent, LLC, its sole member By:   Atlas Pipeline
Operating Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP,
LLC, its General Partner SLIDER WESTOK GATHERING, LLC By:   Atlas Pipeline
Mid-Continent, LLC, its sole member By:   Atlas Pipeline Operating Partnership,
L.P., its sole member By:   Atlas Pipeline Partners GP, LLC, its General Partner

 

34



--------------------------------------------------------------------------------

ATLAS PIPELINE MID-CONTINENT LLC By:   Atlas Pipeline Operating Partnership,
L.P., its sole member By:   Atlas Pipeline Partners GP, LLC, its General Partner
ATLAS MIDKIFF, LLC By:   Atlas Pipeline Mid-Continent, LLC, its sole member By:
  Atlas Pipeline Operating Partnership, L.P., its sole member By:   Atlas
Pipeline Partners GP, LLC, its General Partner ATLAS CHANEY DELL, LLC By:  
Atlas Pipeline Mid-Continent, LLC, its sole member By:   Atlas Pipeline
Operating Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP,
LLC, its General Partner NOARK ENERGY SERVICES, L.L.C. By:   Atlas Pipeline
Mid-Continent, LLC, its sole member By:   Atlas Pipeline Operating Partnership,
L.P., its sole member By:   Atlas Pipeline Partners GP, LLC, its General Partner
VELMA GAS PROCESSING COMPANY, LLC By:   Atlas Pipeline Mid-Continent, LLC, its
sole member By:   Atlas Pipeline Operating Partnership, L.P., its sole member
By:   Atlas Pipeline Partners GP, LLC, its General Partner ATLAS PIPELINE NGL
HOLDINGS, LLC By:   Atlas Pipeline Mid-Continent, LLC, its sole member By:  
Atlas Pipeline Operating Partnership, L.P., its sole member By:   Atlas Pipeline
Partners GP, LLC, its General Partner

 

35



--------------------------------------------------------------------------------

ATLAS PIPELINE NGL HOLDINGS II, LLC By:   Atlas Pipeline Mid-Continent, LLC, its
sole member By:   Atlas Pipeline Operating Partnership, L.P., its sole member
By:   Atlas Pipeline Partners GP, LLC, its General Partner APL LAUREL MOUNTAIN,
LLC By:   Atlas Pipeline Operating Partnership, L.P., its sole member By:  
Atlas Pipeline Partners GP, LLC, its General Partner ATLAS PIPELINE TENNESSEE,
LLC By:   Atlas Pipeline Operating Partnership, L.P., its sole member By:  
Atlas Pipeline Partners GP, LLC, its General Partner By:  

/s/    Eugene Dubay

  Name:   Eugene N. Dubay   Title:   President and Chief Executive Officer

 

36



--------------------------------------------------------------------------------

Accepted as of the date hereof.

WELLS FARGO SECURITIES, LLC

on behalf of itself and the other Initial Purchasers

By:  

/s/    Robert H. Johnson, Jr.

  Name: Robert H. Johnson, Jr.   Title: Director Managing Director

 

37



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF OPINION OF LEDGEWOOD LAW FIRM

The opinion of Ledgewood, P.C. to be delivered pursuant to Section 6(a) of the
Purchase Agreement shall be to the effect that:

A. The Partnership has been duly formed and is validly existing as a partnership
in good standing under the laws of the jurisdiction of its incorporation.

B. The Finance Co has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation.

C. The Partnership is duly qualified to do business and is in good standing
under the laws of each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except where the
failure to so qualify or be in good standing would not have a Material Adverse
Effect.

D. The Partnership has full partnership power to own or lease its properties and
conduct its business as described in the Offering Memorandum, to enter into the
Transaction Documents and to carry out its obligations thereunder.

E. Each subsidiary of the Partnership and each other Guarantor has been duly
organized, is validly existing as a limited liability company or limited
partnership in good standing under the laws of the jurisdiction of its
formation, has the entity power and authority to own its property and to conduct
its business as described in the Offering Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect; all of the issued equity
interests of each subsidiary of the Partnership have been duly and validly
authorized and issued, are fully paid and non-assessable, and are owned directly
by the Partnership, free and clear of all liens, encumbrances, equities or
claims (A) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware, Texas, Oklahoma or Arkansas or the
Commonwealth of Pennsylvania naming the applicable owner of such Subsidiary as
debtor is on file in the office of the Secretary of State of Delaware, Oklahoma
or Arkansas or the Commonwealth of Pennsylvania, or (B) otherwise known to such
counsel, without independent investigation, other than those created by or
arising under the Credit Facility, the Delaware LLC Act, the DGCL, the
Pennsylvania Limited Liability Company Act, the Arkansas Limited Liability
Company Act, the Texas Limited Partnership Act or the Oklahoma Limited Liability
Company Act.

F. To such counsel’s best knowledge such counsel does not know of any legal or
governmental proceedings pending or threatened to which the Partnership or any
of its subsidiaries is a party or to which any of the properties of the
Partnership or any of its subsidiaries is subject other than proceedings fairly
summarized in all material respects in the Offering Memorandum.

 

Ex. A-1



--------------------------------------------------------------------------------

G. The Purchase Agreement has been duly authorized, executed and delivered by
each Issuer and each Guarantor.

H. Each of the Indenture and the Registration Rights Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
each Issuer and each Guarantor party thereto, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity and except as
rights to indemnification and contribution under the Registration Rights
Agreement may be limited under applicable law.

I. The Guarantees have been duly authorized, executed, endorsed and delivered
and are valid and binding agreements of each Guarantor, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity.

J. The Notes have been duly authorized by the Issuers and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of the
Purchase Agreement, will be valid and binding obligations of the Issuers,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and general
principles of equity, and will be entitled to the benefits of the Indenture and
the Registration Rights Agreement.

K. The Exchange Notes have been duly authorized by the Issuers and, if any are
issued, when executed and authenticated in accordance with the provisions of the
Indenture and Registration Rights Agreement and delivered to the noteholders in
exchange for the Notes in accordance with the terms of the Registration Rights
Agreement, will be valid and binding obligations of the Issuers, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity, and will be entitled to the benefits of the Indenture and the
Registration Rights Agreement.

L. The statements in, or incorporated by reference into, the Offering Memorandum
under the captions “Risk Factors — The covenants in the indenture governing the
notes impose, and covenants contained in agreements governing indebtedness we
incur in the future may impose, restrictions that may limit our operating and
financial flexibility,” “Risk Factors — The subsidiary guarantees could be
deemed fraudulent conveyances under certain circumstances, and a court may try
to subordinate or void the subsidiary guarantees,” “Description of Other
Indebtedness,” “Description of Notes,” “Exchange Offer; Registration Rights” and
“Notice to Investors” and the statements in the documents incorporated by
reference in the Offering Memorandum under the captions “Business”, “Directors,
Executive Officers and Corporate Governance” “Executive Compensation,” “Certain
Relationships and Related Transactions, and Director Independence,” insofar as
such statements constitute summaries of legal matters or documents, fairly
summarize in all material respects such matters or documents.

 

Ex. A-2



--------------------------------------------------------------------------------

M. The statements in the Offering Memorandum under the caption “Material United
States Federal Income Tax Consequences,” insofar as such statements constitute a
summary of the United States federal tax laws referred to therein, are accurate
and fairly summarize in all material respects the United States federal tax laws
referred to therein.

N. Based upon the representations, warranties and agreements of the Issuers in
Sections 1(eee), 1(fff), 1(ggg) and 1(hhh), 4(g), 4(h), 4(i) and 4(j) of the
Purchase Agreement and of the Initial Purchasers in Section 3 of the Purchase
Agreement, it is not necessary in connection with the offer, sale and delivery
of the Notes to the Initial Purchasers under the Purchase Agreement or in
connection with the initial resale of such Notes by the Initial Purchasers in
accordance with Section 3 of the Purchase Agreement to register the Notes under
the Securities Act of 1933 or to qualify the Indenture under the Trust Indenture
Act of 1939, it being understood that no opinion is expressed as to any
subsequent resale of any Notes.

O. The execution and delivery by each Issuer of, and the performance by each
Issuer and each Guarantor of its obligations under, the Purchase Agreement, the
Indenture, the Registration Rights Agreement and the Notes will not contravene
the certificate of incorporation, operating agreement or by-laws of any Issuer
or any provision of applicable law or any agreement or other instrument binding
upon any Issuer or any of its subsidiaries or any judgment, order or decree of
any governmental body, agency or court having jurisdiction over any Issuer or
any of its subsidiaries, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Issuers and their respective subsidiaries and each other
Guarantor of their respective obligations under the Purchase Agreement, the
Indenture, the Registration Rights Agreement or the Notes, except such as may be
required by the securities or Blue Sky laws of the various states in connection
with the offer and sale of the Notes and by Federal and state securities laws
with respect to the obligations of the Issuers and the Guarantors under the
Registration Rights Agreement.

P. None of the Issuers nor any Guarantor is, nor after giving effect to the
offering and sale of the Notes and the application of the proceeds thereof as
described in the Offering Memorandum will be, an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

Q. The Preliminary Memorandum and the Offering Memorandum comply as to form in
all material respects with requirements of Form S-3 under the Securities Act of
1933 (except for the financial statements and notes and financial schedules and
other financial and accounting data contained or incorporated by reference
therein, as to which such counsel expresses no opinion). To the best knowledge
of such counsel, there are no contracts or other documents that would be
required by the Securities Act to be disclosed in a prospectus were the Notes
being issued and sold in a public offering registered on Form S-3 under the
Securities Act that are not so disclosed in the Preliminary Memorandum or the
Offering Memorandum.

 

Ex. A-3



--------------------------------------------------------------------------------

R. The documents incorporated or deemed to be incorporated by reference in the
Offering Memorandum at the time they were filed with the Commission complied as
to form in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder.

In addition, Ledgewood, P.C. shall include in its opinion or a separate letter
the following language:

In our capacity as counsel to the Issuers, we have examined a copy of the
Offering Memorandum (including the documents incorporated by reference therein).
We have also reviewed and participated in discussions concerning the preparation
of the Preliminary Memorandum and the Offering Memorandum with certain officers
and employees of the Partnership, with its auditors and with representatives of
and counsel to the Initial Purchasers. The limitations inherent in the
independent verification of factual matters and in the role of outside counsel
are such, however, that we cannot and do not assume any responsibility for the
accuracy, completeness or fairness of any of the statements made in the Offering
Memorandum, except as set forth in paragraphs L and M of our opinion addressed
to you, dated the date hereof.

Subject to the limitations set forth in the immediately preceding paragraph, we
advise you that, on the basis of the information we gained in the course of
performing the services referred to above, no facts came to our attention which
give us reason to believe that the Offering Memorandum (including the documents
incorporated by reference therein) (other than the financial statements and
schedules and other financial data included therein or omitted therefrom, as to
which we have not been requested to express a view) as of the Time of Sale and
as of the date hereof and the Final Memorandum (other than the financial
statements and schedules and other financial data included therein or omitted
therefrom, as to which we have not been requested to express a view), as of its
date or the date hereof, contained or contains an untrue statement of a material
fact or omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

Ex. A-4



--------------------------------------------------------------------------------

SCHEDULE I

GUARANTORS

Atlas Pipeline Operating Partnership, L.P.

APL Laurel Mountain, LLC

Atlas Pipeline Tennessee, LLC

Atlas Pipeline Mid-Continent LLC

Velma Intrastate Gas Transmission Company, LLC

Slider WestOK Gathering, LLC

Velma Gas Processing Company, LLC

Atlas Pipeline NGL Holdings, LLC

Atlas Pipeline NGL Holdings II, LLC

Atlas Chaney Dell, LLC

Atlas Midkiff, LLC

NOARK Energy Services, L.L.C.

 

S-1



--------------------------------------------------------------------------------

SCHEDULE II

Initial Purchasers

 

Initial Purchaser

   Principal Amount of Notes  

Wells Fargo Securities, LLC

   $ 60,000,000   

Merrill Lynch, Pierce,Fenner & Smith Incorporated

   $ 45,000,000   

BNP Paribas Securities Corp.

   $ 11,250,000   

Citigroup Global Markets Inc.

   $ 11,250,000   

Deutsche Bank Securities Inc.

   $ 11,250,000   

J.P. Morgan Securities LLC

   $ 11,250,000   

Total

   $ 150,000,000      

 

 

 

 

S-1